                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 MELISSA RIVERA AND RICARDO                                      CIVIL ACTION
 SILVA, SR.
 VERSUS                                                          NO: 18-14005
 JENNIFER ROBINSON, ET AL                                        SECTION: "S" (4)


                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that defendants' Joint Rule 12(f) Motion to Strike

Allegations and Exhibits (Rec. Doc. 19) is GRANTED with respect to all challenged allegations

and exhibits except allegations relating to Robinson's statements to the police regarding

witnesses to the accident, and the State Farm and Church Mutual insurance policies, as more

fully set forth below.

                                        BACKGROUND

       This action stems from a motorcycle-automobile accident that occurred on August 25,

2018. The son of plaintiffs, Ricardo Silva, Jr., was driving his motorcycle southbound on

Highway 1082 in Covington, Louisiana; defendant Jennifer Robinson was driving her

automobile northbound. Despite the fact that they were approaching one another head on,

Robinson did not see Silva, and made a left turn into her driveway. Silva collided with the rear

right side of Robinson's vehicle. Silva was transported by ambulance to St. Tammany Parish

Hospital, where he died approximately one hour later.

       Silva's parents filed the instant wrongful death suit, and defendants answered and filed
the instant motion, seeking to strike certain allegations of the complaint, as well as to strike the

voluminous exhibits attached to the complaint.

       The allegations defendants seek to strike are as follows: (1) allegations regarding the fact

that Robinson was not wearing a seatbelt at the time of the crash; (2) allegations that Robinson

had a sun shade on her driver's side window drawn down at the time of the crash; (3) allegations

that Robinson lied to police regarding witnesses to the accident; and (4) allegations regarding a

claim for loss of future grandchildren. The exhibits defendants seek to strike consist of

photographs and videos, the coroner's report, plaintiffs' expert report, the police report, four

insurance policies, and Silva's birth and death certificates.

                                       APPLICABLE LAW

Federal Rule 12(f) standard

       Under Rule 12(f) of the Federal Rules of Civil Procedure, the court may strike “from any

pleading any insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Striking a pleading is generally disfavored, and it is "a drastic remedy to be resorted to

only when required for the purposes of justice [and] should be granted only when the pleading to

be stricken has no possible relation to the controversy.” Augustus v. Bd. of Pub. Instruction of

Escambia Cty., Fla., 306 F.2d 862, 868 (5th Cir. 1962) (quotation omitted); see also,

United States v. Coney, 689 F.3d 365, 379 (5th Cir. 2012). The court cannot decide a disputed

issue of fact on a motion to strike. Augustus, 306 F.2d at 868. Further, the court should not

determine disputed and substantial questions of law when there is no showing of prejudicial

harm to the moving party. Id. “Under such circumstances the court [should] defer action on the


                                                  2
motion and leave the sufficiency of the allegations for determination on the merits.” Id.

        "Although motions to strike are disfavored and infrequently granted, striking certain

allegations can be appropriate when they have no possible relation to the controversy and may

cause prejudice to one of the parties." American S. Ins. Co. v. Buckley, 748 F. Supp. 2d 610,

626–27 (E.D. Tex. 2010). District courts possess considerable discretion in ruling on a motion to

strike. Id. at 627 (citations omitted).

        It is usually clear on the face of the pleadings whether the challenged matter should be

stricken under Rule 12(f). “Redundant" matter consists of allegations that constitute “a needless

repetition of other averments in the pleadings.” 5C Charles Alan Wright & Arthur R. Miller,

FEDERAL PRACTICE AND PROCEDURE § 1382 (3d ed. 2004). “Immaterial” matter is that which

“has no essential or important relationship to the claim for relief or the defenses being pleaded,”

such as superfluous historical allegations, “or a statement of unnecessary particulars in

connection with and descriptive of that which is material.” Id. “Impertinent” matter overlaps

with “immaterial” matter and “consists of statements that do not pertain, and are not necessary,

to the issues in question.” Id. Finally, “scandalous” matter “improperly casts a derogatory light

on someone, most typically on a party to the action[,]” but “it is not enough that the matter

offends the sensibilities of the objecting party or the person who is the subject of the statements

in the pleading, if the challenged allegations describe acts or events that are relevant to the

action.” Id. Any doubt about whether the challenged material is redundant, immaterial,

impertinent, or scandalous should be resolved in favor of the non-moving party. Id.




                                                  3
                                          DISCUSSION

       In this case, several of the challenged allegations should be stricken due to materiality

concerns. Whether or not Robinson was wearing a seatbelt has no bearing on plaintiffs'

negligence claim, and thus no relation to the controversy. In fact, under La. R.S. 32:295.1(E), in

an action to recover damages arising out of the operation of a motor vehicle, "failure to wear a

safety belt in violation of this Section shall not be considered evidence of comparative

negligence." Thus, the fact that Robinson was not wearing a seatbelt at the time of the crash is

immaterial and impertinent.

       Likewise, the allegation that Robinson had an illegal sun shade on her driver's side

window drawn down at the time of the crash is immaterial. According to the complaint, the

collision occurred after the vehicles were approaching one another head on, and Robinson turned

left into her driveway causing Silva to collide with the rear right side of her automobile. There is

no issue regarding visibility related to Robinson's left window, and thus the presence of a sun

shade on that side can have no relation to the controversy, and is immaterial and impertinent.

       Moreover, the court finds that both of the above immaterial and impertinent allegations

are potentially prejudicial to Robinson, because they are designed to depict her to the jury as a

non-law abiding individual. Accordingly, the allegations related to Robinson's failure to use a

seatbelt and presence of the sun shade are inadmissible and are stricken.

       Defendants also seek to strike allegations that Robinson lied to the police regarding

witnesses to the accident. The allegations in question state:

               Jennifer Robinson had her hired criminal attorney tell the State Police at


                                                 4
       Troop L they had 3 additional witnesses to the crash and delivered statements from
       Denise Pichoff, Teri Haas and Harr Hass, Sr. The police officers interviewed Denise
       Pichoff and she said she did not see the accident. The police officers asked Mr. Kyle
       Schonekas, the criminal attorney, if the other witnesses Teri Haas and Harry Hass,
       Sr. actually saw the crash occur, to which criminal attorney for plaintiff Jennifer
       Robinson namely Mr. Kyle Schonekas replied "no".

Cmplt., ¶ 8.

       And,
              Jennifer Robinson made false statements to the police . . . and provided three
       false witnesses through her attorney to State Troopers which were confirmed not
       have been present at the accident's location. . . . Ms. Denise Pichoff, one of the
       alleged witnesses . . . explained that she did not see the crash occur. Additionally,
       [Mr. Schonekas was asked] if the two other witnesses actually saw the crash occur,
       to which he replied "no".

Cmplt., ¶ 11.

       The gist of plaintiffs' claims with respect to these allegations is that Robinson, through

her attorney, provided the names of "witnesses" who had not actually witnessed the crash in an

effort to misdirect the police from finding her negligent, even though she knew that her actions

were negligent at the time of the crash. In opposing the motion, plaintiffs argue that Robinson

and her attorney attempted to misrepresent facts in order to place the blame on Silva. While

further motion practice may well ultimately result in exclusion of any evidence related to these

allegations, on a disfavored motion to strike, the court is not authorized to resolve fact issues, but

must "leave the sufficiency of the allegations for determination on the merits." Augustus, 306

F.2d at 868. Accordingly, the motion to strike is denied with respect to these allegations.

       Defendants have also moved to strike certain allegations in paragraphs 21 and 22 of the

complaint relating to Silva's relationship with his fiancée, and plaintiffs' claim for loss of future



                                                  5
grandchildren. With respect to Silva's fiancée, the complaint alleges:

                RICARDO SILVA, JR. was only 26 years old at the time of his death.
       RICARDO SILVA, JR. moved from Indiana after working in law enforcement and
       was engaged to Taylor Stevens, who applied for a position and is employed by the
       State of Louisiana Wildlife and Fisheries in Lacombe. Taylor Stevens was the love
       of his life, to whom he was engaged to be married in November, 2018. RICARDO
       SILVA, JR. went through POST Certification Training and graduated from the
       N.O.P.D. Police Academy as a Police Officer with the New Orleans Police
       Department in New Orleans, Louisiana. When RICARDO SILVA, JR. graduated
       from the N.O.P.D. Police Academy in a ceremony, he asked the love of his life,
       Taylor Stevens to marry him, to which she said yes, and he presented her with an
       engagement ring in front of his fellow officers. The engaged couple planned to be
       married in November, 2018 and then live together in their jointly purchased home
       in Bush, La. where they could enjoy their dogs and competing in horse shows with
       two horses they had at their home. RICARDO SILVA, JR, and his fiancé Taylor
       Stevens, planned to live in Louisiana at their home in Bush together and have
       children.

Cmplt., ¶ 21.

       Louisiana Civil Code article 2315.2 enumerates the exclusive categories of those having

an action for loss of consortium, service, and society in wrongful death cases.1 The list does not

       1
         A. If a person dies due to the fault of another, suit may be brought by the following
persons to recover damages which they sustained as a result of the death:

            (1) The surviving spouse and child or children of the deceased, or either
            the spouse or the child or children.

            (2) The surviving father and mother of the deceased, or either of them if
            he left no spouse or child surviving.

            (3) The surviving brothers and sisters of the deceased, or any of them, if
            he left no spouse, child, or parent surviving.

            (4) The surviving grandfathers and grandmothers of the deceased, or any
            of them, if he left no spouse, child, parent, or sibling surviving.

            B. The right of action granted by this Article prescribes one year from

                                                 6
include fiancées. Moreover, Louisiana does not recognize a cause of action for loss of future

grandchildren. Accordingly, these allegations should also be stricken as immaterial.

        Defendants also seek to strike certain exhibits to the complaint. Attached to the complaint

were several hundred pages of exhibits, consisting of photographs and videos, the coroner's

report, plaintiffs' expert report, the police report, four insurance policies, and Silva's birth and

death certificates. Defendants argue they should be stricken as immaterial because they are not

"written instruments" within the meaning of Federal Rule of Civil Procedure 10(c).

        Federal Rule of Civil Procedure 10(c) provides, in relevant part, that “[a] copy of a

written instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”

"Written instrument" is not defined within the rule, and the Fifth Circuit has not definitively

addressed its scope, except to "make clear . . . that even if factual portions of an expert's report

constitute an instrument under Rule 10, opinions contained in the report may not be considered,

as 'opinions cannot substitute for facts.'” Varela v. Gonzales, 773 F.3d 704, 710 (5th Cir. 2014).

In a prior ruling on the definition of "written instrument" for purposes of 10(c) (also finding that

an affidavit which sets forth facts but not opinions qualifies), the Fifth Circuit cited with

approval DeMarco v. DepoTech Corp., 149 F. Supp. 2d 1212, 1221 (S.D. Cal. 2001). See

Financial Acquisition Partners LP v. Blackwell, 440 F.3d 278, 285-286 (5th Cir. 2006).

        In DeMarco, the court stated: "A 'written instrument' within the meaning of Rule 10(c) 'is

a document evidencing legal rights or duties or giving formal expression to a legal act or


             the death of the deceased.

La. Civ. Code Ann. art. 2315.2

                                                   7
agreement, such as a deed, will, bond, lease, insurance policy or security agreement.' Murphy v.

Cadillac Rubber & Plastics, Inc., 946 F.Supp. 1108, 1115 (W.D.N.Y.1996) (citing BLACK'S LAW

DICTIONARY (6th ed.1990)). The documents that satisfy this definition “consist largely of

documentary evidence, specifically, contracts, notes, and other writings on which a party's action

or defense is based[.]” DeMarco, 149 F. Supp. 2d at 1220 (citing Rose v. Bartle, 871 F.2d 331,

339 n. 3 (3d Cir. 1989)(internal quotations and alteration omitted)); see also, Ronaldo Designer

Jewelry, Inc. v. James B. Cox & Catherine A. Cox d/b/a JC Designs, et al., 2019 WL 1245787,

at *2 (N.D. Miss. Mar. 18, 2019). Moreover, as other courts have observed, the Federal Rules

"consistently describe pleadings as containing 'statements' and 'allegations', see Fed.R.Civ.P. 8,

9, and such language does not contemplate photographs or other objects." Nkemakolam v. St.

John's Military Sch., 876 F. Supp. 2d 1240, 1246–47 (D. Kan. 2012)(citing Cabot v. Wal–Mart

Stores, Inc., 2012 WL 1378529, at *2–3, *7 (D.N.M. Apr. 10, 2012)); see also, Rowan v.

Sunflower Elec. Power Corp., 2015 WL 8024320, at *1 (D. Kan. Dec. 4, 2015). As well,

"lengthy or numerous exhibits containing extraneous or evidentiary material should not be

attached to the pleadings." 5A FED. PRAC. & PROC. CIV. § 1327. Applying the foregoing

principles, many of the exhibits to plaintiffs' complaint herein should be stricken, since they are

more in the nature of supportive evidentiary material than written instruments upon which

plaintiffs' action is based.

Photographs and Video

        Included in plaintiffs' exhibits are numerous photographs of the decedent, his fiancée, the

accident scene, and a video of Silva's engagement. These exhibits (labeled P-2 through P-18, P-


                                                 8
26 & 27, and P-29 & P-30(a) & (b)) do not form the basis of plaintiffs' claim, but rather are

intended as evidence to support the allegations of the complaint – and in the case of the

photographs and video of Silva's fiancée, in support of allegations that have been stricken. As

such, the court finds that they are not “written instruments” as contemplated by Rule 10(c). They

are therefore immaterial and shall be stricken.

Police Report

       Plaintiffs have also attached a copy of the police report (P-1, P-1(a) & (b)). A police

report is not a "document evidencing legal rights or duties or giving formal expression to a legal

act or agreement, such as a deed, will, bond, lease, insurance policy or security agreement," or an

"other writing on which a party's action . . . is based. See, BLACK'S LAW DICTIONARY; Rose, 871

F.2d 331, 339 n.3. In this case, plaintiffs' action is based on Louisiana tort law, not the police

report (which may be introduced in the future as evidence of the tort). Accordingly, it is not

appropriately incorporated into pleadings, and it too must be stricken.

Insurance Policies

       Plaintiffs have also included as attachments four insurance policies, issued by Allstate,

State Farm, and Church Mutual (P-19 through 22). Plaintiffs have stated no cause of action

against Allstate, and accordingly, that policy is immaterial to the action and should be stricken.

However, plaintiffs' action against the defendant insurers, State Farm and Church Mutual, is

based upon their policies, which are expressly referenced in the complaint. In fact, insurance

policies which form the basis of a plaintiff's claim appear to be precisely the type of "written

instrument" contemplated by Rule 10(c). Accordingly, they are not stricken.


                                                  9
Plaintiffs' Expert Report

       Plaintiffs have attached to the complaint the report of their accident reconstruction

expert. The report is replete with their expert's opinions regarding his "conclusions within a

reasonable degree of accident reconstruction certainty." (P-28 at p. 13). An expert report which

sets out opinions rather than facts does not qualify as a "written instrument" for purposes of Rule

10(c). Financial Acquisition Partners, 440 F.3d at 286. Accordingly, the expert report is stricken.

As with the police report, it may be proffered as evidence in the future subject to the usual

evidentiary rules.

Silva's Birth and Death Certificates & Coroner's Report

       Plaintiffs have also submitted Silva's birth and death certificates and the coroner's report

(P-23 through P-25). None of these documents evidence a legal right or duty or give formal

expression to a legal act or agreement, nor do they comprise a written instrument upon which

plaintiffs' base their action. Accordingly, they, too, are not appropriately incorporated into

pleadings, and are stricken.

                                         CONCLUSION

       As the foregoing establishes, numerous allegations in, and exhibits to, plaintiffs'

complaint must be stricken. In so finding, the court points out that the significance of the

distinction between what may be incorporated in the complaint and what may not has an impact

for future motion practice. Because in ruling on a 12(b)(6) motion the court must accept as true

all well-pleaded facts in the complaint, permitting the complaint to be expanded to include a

laundry list of evidentiary documentation supporting plaintiff's arguments is inappropriate. Such


                                                 10
evidence is properly considered, once authenticated, in connection with a motion for summary

judgment. To permit their inclusion at the initial pleading stage would "blur the distinction

between summary judgment and dismissal for failure to state a claim upon which relief could be

granted.” Rose, 871 F.2d at 340 n. 3. To allow such an expansion would prejudice the defendants

by requiring them to confront summary judgment evidence in the context of a motion for failure

to state a claim.

        Accordingly,

        IT IS ORDERED that defendants' motion is GRANTED with respect to all challenged

allegations and exhibits except the allegations relating to Robinson's statements to the police

regarding witnesses to the accident, and the State Farm and Church Mutual insurance policies;

        IT IS FURTHER ORDERED that plaintiffs shall re-file their complaint in compliance

with this order within 15 days of entry of this order.



        New Orleans, Louisiana, this _____ day of March, 2019.



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                 11
